DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “more of the encapsulating material is on the programmable material than on the third electrode”, or equivalents, as recited in claims 3, 8, 15, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 3, 8, and 15 newly recite “more of the encapsulating material is on the programmable material than on the third electrode”, or equivalents.  This feature is not explicitly discussed in the original disclosure and does not appear to be shown in the figures or in some other way implicitly taught.  Figures 3A and 3B and the associated discussion do not address this feature.  As such, these claims fail to comply with the written description requirement.
Claims 9-14 and 16-20 depend from these claims and inherit their deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nagashima et al. (US 2010/0237320).
With regard to claim 1, Nagashima teaches, in Figs 6 and 27, a memory cell, comprising: a plurality of stack structures in a length direction (horizontally in the figure) parallel to one another, and separated from each other (by 235) in a first direction perpendicular to the length direction, wherein each of the plurality of stack structures comprises; plural select device stacks (29); and a dielectric material (34) comprising plural segments; an electrode material (32/36) formed in plural segments, each electrode segment extending in the length direction; and a non-conformal encapsulating material (37) encapsulating the electrode material, such that more of the encapsulating material is on a top surface of the memory cell than on a bottom surface and side surfaces of the memory cell (there does not appear to be any encapsulating material directly on the bottom and side surfaces).
With regard to claim 4, Nagashima teaches, in Figs 6 and 27, that the plurality of stack structures and the electrode material are formed the same direction (length direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, 7-13, and 15-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. (US 2010/0237320) in view of Reyes et al. (US 2010/0155687).
With regard to claim 2, Nagashima teaches most of the limitations of the claim, as set forth above with regard to claim 1.  
Nagashima also teaches that the non-conformal protective material encapsulates a programmable material (31) extending in the length direction.
However, Nagashima does not explicitly teach that the programmable material is formed in a trench.
Reyes teaches, in Fig 13, that the programmable material (140) is formed in a trench so that, “nonvolatile memory devices may be manufactured which allow integration into different memory architectures that can lead to different memory products and applications,” ([0038]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the memory cell of Nagashima with the programmable material/electrode configuration of Reyes so that nonvolatile memory devices may be manufactured which allow integration into different memory architectures that can lead to different memory products and applications.
With regard to claim 3, Nagashima teaches, in Figs 6 and 27, that more of the encapsulating material covers the programmable material (full thickness of 37) than the electrode material (thickness of 37 from top of 36 to top surface).
With regard to claim 5, Nagashima teaches, in Figs 6 and 27, that the programmable material and the electrode material are in a direction orthogonal to the direction of the plurality of stack structures ([0108]).
With regard to claim 7, Nagashima teaches, in Figs 6 and 27, that the programmable material is at least one of resistive random-access memory (RRAM) material, conductive bridging random access memory (CBRAM) material, phase-change random access memory (PCRAM) material, and/or spin-transfer-torque random access memory (STT-RAM) material ([0120]).
With regard to claim 8, Nagashima teaches, in Figs 6 and 27, a memory cell, comprising: a plurality of select device stack structures formed in a first direction (horizontally in the figure), each of the plurality of select device stack structures comprising an isolated select device (29) between a first electrode (28) and a second electrode (30), wherein the isolated select device includes an etched portion (filled by 34) to isolate the select device; and a third electrode (32, 36) formed over the programmable material (31); and a non-conformal encapsulating material (37) encapsulating the third electrode and the programmable material, such that more of the encapsulating material is on the programmable material (full thickness of 37) than on the third electrode (thickness of 37 from top of 36 to top surface).
Nagashima does not explicitly teach a plurality of trenches formed in a second direction of each of the plurality of select device stack structures; a programmable material formed within each of the plurality of trenches over the second electrode of each of the plurality of select device stack structures; and that the third electrode is formed within each of the plurality of trenches.
Reyes teaches, in Fig 13, a plurality of trenches (filled by 140, 105 in 102) formed in a second direction of each of the plurality of select device stack structures; a programmable material (140) formed within each of the plurality of trenches over the second electrode (103b) of each of the plurality of select device stack structures; and that the third electrode (105) is formed within each of the plurality of trenches so that, “nonvolatile memory devices may be manufactured which allow integration into different memory architectures that can lead to different memory products and applications,” ([0038]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the memory cell of Nagashima with the programmable material/electrode configuration of Reyes so that nonvolatile memory devices may be manufactured which allow integration into different memory architectures that can lead to different memory products and applications.
With regard to claim 9, Nagashima teaches, in Figs 6 and 27, the non-conformal encapsulating material (37) encapsulating the first electrode, the second electrode, and the select device.
With regard to claim 10, Nagashima teaches, in Figs 6 and 27, that more of the non-conformal encapsulating material covers the programmable material than the first electrode, the second electrode, and the select device (see figures).
With regard to claim 11, Reyes teaches, in Fig 13, that the programmable material and the third electrode comprise a damascene structure (see figure).
With regard to claim 12, Nagashima teaches, in Figs 6 and 27, that each of the plurality of isolated select devices, the first electrode, and the second electrode is formed in the first direction, such that they are parallel to one another ([0048]).
With regard to claim 13, Nagashima teaches, in Figs 6 and 27, that the programmable material and the third electrode are formed in the second direction substantially orthogonal to the first direction, such that the third electrode and the programmable material are formed orthogonal to the first electrode, each of the plurality of isolated select devices, and the second electrode ([0105]).
With regard to claim 15, Nagashima teaches, in Figs 6 and 27, an array of memory cells, comprising: a plurality of stack structures formed in a first direction (horizontally in the figure), each one of the plurality of stack structures comprising: plural select device stacks (28, 29, 30), wherein each of the plural select device stacks comprises a first electrode material (28) separated from a second electrode material (30) by a select device material (29); a dielectric material between (34 or 235) each of the plurality of stack structures; a programmable material (31) formed on the dielectric material of each of the plural select device stacks; and a third electrode (32, 36); and a non-conformal encapsulating material (37) encapsulating the third electrode material and the programmable material, such that more of the encapsulating material is on the programmable material (full thickness of 37) than on the third electrode material (thickness of 37 from top of 36 to top surface).
Nagashima does not explicitly teach that the programmable material includes a trench having a bottom and sidewalls; and that the third electrode material fills the trench.
Reyes teaches, in Fig 13, that the programmable material (140) includes a trench having a bottom and sidewalls; and that the third electrode (105) material fills the trench so that, “nonvolatile memory devices may be manufactured which allow integration into different memory architectures that can lead to different memory products and applications,” ([0038]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the memory cell of Nagashima with the programmable material/electrode configuration of Reyes so that nonvolatile memory devices may be manufactured which allow integration into different memory architectures that can lead to different memory products and applications.
With regard to claim 16, Nagashima teaches, in Figs 6 and 27, that the array of memory cells is configured in a cross- point memory cell array ([0072]).
With regard to claim 17, Nagashima teaches, in Figs 6 and 27, that the array of memory cells is configured in a three- dimensional cell array ([0055]).
With regard to claim 18, Nagashima teaches, in Figs 6 and 27, that the first direction is an access line direction, and wherein the second direction is a digit line direction ([0043]).
With regard to claim 19, Nagashima teaches, in Figs 6 and 27, that the select device material includes an etched portion (filled by 34) to isolate the select device material.
With regard to claim 20, Nagashima teaches, in Figs 6 and 27, the non-conformal encapsulating material (37) encapsulating the second electrode material, the programmable material, and the third electrode material, such that more of the encapsulating material is on the programmable material than on the second electrode material and the third electrode material (see figures).
Claim 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. (US 2010/0237320) in view of Mokhlesi et al. (US 2008/0242028).
With regard to claim 6, Nagashima teaches most of the limitations of the claim, as set forth above with regard to claim 2.  
However, Nagashima does not explicitly teach that the programmable material and the electrode material are in a direction at a sixty-degree angle to the direction of the plurality of stack structures.
Mokhlesi teaches that the programmable material and the electrode material are in a direction at a sixty-degree angle to the direction of the plurality of stack structures ([0091]) to allow, “simultaneous programming of different multi-state Vt levels to a group of memory cells on the same word line,” ([0091]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the memory cell of Nagashima with the angled configuration of Mokhlesi to allow simultaneous programming of different multi-state Vt levels to a group of memory cells on the same word line.
Claim 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. (US 2010/0237320) in view of Reyes et al. (US 2010/0155687) and Mokhlesi et al. (US 2008/0242028).
With regard to claim 14, Nagashima/Reyes teaches most of the limitations of the claim, as set forth above with regard to claim 12.  
However, Nagashima/Reyes does not explicitly teach that the programmable material and the third electrode are formed in the second direction, which is at a sixty-degree angle to the first direction.
Mokhlesi teaches that the programmable material and the third electrode are formed in the second direction, which is at a sixty-degree angle to the first direction ([0091]) to allow, “simultaneous programming of different multi-state Vt levels to a group of memory cells on the same word line,” ([0091]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the memory cell of Nagashima with the angled configuration of Mokhlesi to allow simultaneous programming of different multi-state Vt levels to a group of memory cells on the same word line.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
The Applicants argue:
Nagashima’s interlayer insulating film is neither illustrated nor described as a non-conformal encapsulating material encapsulating the electrode material, such that more of the encapsulating material is on a top surface of the memory cell than on a bottom surface and side surfaces of the memory cell, as provided in independent claim 1, as amended.

The Examiner responds:
Nagashima teaches this feature, as set forth above in the rejection.
The Applicants argue:
Applicant traverses the apparent taking of Official Notice of Applicant’s claimed subject matter in the Office Action at pages 3-4. With regard to the apparent Official Notice, Applicant respectfully traverses the Examiner’s use of Official Notice of the elements of claims 2, 5, and 7.

The Examiner responds:
No Official Notice is taken here.  All statements are made with citations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJ R GUPTA/Primary Examiner, Art Unit 2829